     Case 4:20-cv-00291 Document 13-4 Filed on 03/12/20 in TXSD Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MONAUZRE BAUGH, aka MAVEN, an                 §
Individual,                                   §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §      CIVIL ACTION NO. 4:20-cv-00291
                                              §
A.H.D. HOUSTON, INC., D/B/A                   §
CENTERFOLDS; ALI DAVARI and                   §
HASSAN DAVARI, individuals,                   §
                                              §
        Defendants.                           §

                                          ORDER

        On this day, the Court considered the Motion to Dismiss Pursuant to 9 U.S.C. § 4, filed by

Defendant A.H.D. Houston, Inc., d/b/a “Centerfolds,” the arbitration agreement at issue, the

response of Plaintiff Monauzre Baugh, and the reply, if any, and is of the opinion that Defendant’s

Motion should be GRANTED.

        IT IS HEREBY ORDERED THAT Plaintiff Monauzre Baugh shall arbitrate her claims

against Defendant. The parties are ordered to arbitration. Plaintiff’s claims are dismissed in favor

of arbitration.



SIGNED this ______ day of ______________ 2020.




                                              United States District Court Judge
